ICJ_162_SilalaWaters_CHL_BOL_2019-06-18_ORD_01_NA_00_FR.txt.         COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRÊTS,
     AVIS CONSULTATIFS ET ORDONNANCES


 DIFFÉREND CONCERNANT LE STATUT
ET L’UTILISATION DES EAUX DU SILALA
              (CHILI c. BOLIVIE)


        ORDONNANCE DU 18 JUIN 2019




               2019
        INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


     DISPUTE OVER THE STATUS
AND USE OF THE WATERS OF THE SILALA
             (CHILE v. BOLIVIA)


           ORDER OF 18 JUNE 2019

                         Mode oﬃciel de citation :
      Différend concernant le statut et l’utilisation des eaux du Silala
              (Chili c. Bolivie), ordonnance du 18 juin 2019,
                        C.I.J. Recueil 2019, p. 411




                              Oﬃcial citation :
        Dispute over the Status and Use of the Waters of the Silala
                (Chile v. Bolivia), Order of 18 June 2019,
                        I.C.J. Reports 2019, p. 411




                                              No de vente:
ISSN 0074-4441
ISBN 978-92-1-157373-2
                                              Sales number    1171

                                18 JUIN 2019

                               ORDONNANCE




 DIFFÉREND CONCERNANT LE STATUT
ET L’UTILISATION DES EAUX DU SILALA
          (CHILI c. BOLIVIE)




     DISPUTE OVER THE STATUS
AND USE OF THE WATERS OF THE SILALA
         (CHILE v. BOLIVIA)




                               18 JUNE 2019

                                 ORDER

               411



                              COUR INTERNATIONALE DE JUSTICE

                                              ANNÉE 2019
   2019
  18 juin
Rôle général                                   18 juin 2019
  no 162
                    DIFFÉREND CONCERNANT LE STATUT
                   ET L’UTILISATION DES EAUX DU SILALA
                                          (CHILI c. BOLIVIE)



                                            ORDONNANCE


               Présents : M. Yusuf, président ; Mme Xue, vice-présidente ; MM. Tomka,
                          Abraham, Cançado Trindade, Mme Donoghue, M. Gaja,
                          Mme Sebutinde, MM. Bhandari, Robinson, Gevorgian,
                          Salam, Iwasawa, juges ; M. Couvreur, greffier.


                   La Cour internationale de Justice,
                  Ainsi composée,
                  Après délibéré en chambre du conseil,
                  Vu l’article 48 du Statut de la Cour et le paragraphe 2 de l’article 80 de
               son Règlement,
                  Vu la requête enregistrée au Greﬀe de la Cour le 6 juin 2016, par
               laquelle le Gouvernement de la République du Chili (ci-après le « Chili »)
               a introduit une instance contre l’Etat plurinational de Bolivie (ci-après la
               « Bolivie ») relativement à un diﬀérend concernant le statut et l’utilisation
               des eaux du Silala,
                  Vu l’ordonnance du 1er juillet 2016, par laquelle la Cour a ﬁxé au 3 juil-
               let 2017 et au 3 juillet 2018 les dates d’expiration des délais pour le dépôt,
               respectivement, du mémoire du Chili et du contre-mémoire de la Bolivie,
                  Vu le mémoire dûment déposé par le Chili dans le délai ainsi ﬁxé,

                  Vu l’ordonnance du 23 mai 2018, par laquelle la Cour, à la demande de
               la Bolivie, a reporté au 3 septembre 2018 la date d’expiration du délai
               pour le dépôt du contre-mémoire du défendeur,

               4

412      statut et utilisation du silala (ordonnance 18 VI 19)

   Vu le contre-mémoire dûment déposé par la Bolivie dans le délai ainsi
prorogé, et les trois demandes reconventionnelles qu’il contient,
   Vu l’ordonnance du 15 novembre 2018, par laquelle la Cour, en l’absence
de contestation par le Chili de la recevabilité des demandes reconvention-
nelles de la Bolivie, n’a pas estimé devoir se prononcer déﬁnitivement sur la
question de savoir si les conditions énoncées au paragraphe 1 de l’article 80
du Règlement étaient remplies, et a prescrit la présentation d’une réplique
du Chili et d’une duplique de la Bolivie, limitées aux demandes reconven-
tionnelles du défendeur, ﬁxant au 15 février 2019 et au 15 mai 2019, respec-
tivement, les dates d’expiration des délais pour le dépôt de ces pièces,
   Vu la réplique du Chili et la duplique de la Bolivie déposées dans les
délais ainsi ﬁxés ;
   Considérant que, par lettre datée du 4 juin 2019, l’agent du Chili a
informé la Cour que son gouvernement « souhait[ait] se prévaloir du droit
de présenter une pièce additionnelle sur les demandes reconventionnelles »
et qu’un délai de trois mois serait nécessaire pour la préparation de ladite
pièce ; et que, par lettre datée du 7 juin 2019, l’agent de la Bolivie a indi-
qué que son gouvernement n’avait pas d’objection à la demande du Chili
tendant à présenter une pièce additionnelle sur les demandes reconven-
tionnelles soumises par la Bolivie ;
   Compte tenu de l’accord des Parties,
   Autorise la présentation par la République du Chili d’une pièce addi-
tionnelle portant exclusivement sur les demandes reconventionnelles sou-
mises par l’Etat plurinational de Bolivie ;
  Fixe au 18 septembre 2019 la date d’expiration du délai pour le dépôt
de cette pièce ;
    Réserve la suite de la procédure.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le dix-huit juin deux mille dix-neuf, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République du
Chili et au Gouvernement de l’Etat plurinational de Bolivie.


                                                     Le président,
                                        (Signé) Abdulqawi Ahmed Yusuf.
                                                      Le greﬃer,
                                           (Signé) Philippe Couvreur.




5

